Honorable Homer Garrison,   Jr.,
Director
Department of Public Safety
Camp Mabry
Austin,  Texas

Dear Sir:                               Opinion   No.   O-3560
                                        Re:     Will a farmer raising
                                        his farm produce and hauling
                                        the produce to market be
                                        classified     as a commercial
                                        operator     or an operator   under
                                        House Bill     20, Acts 47th
                                        Legislature,      1941?
We are in receipt   of your letter  of July 9, 1941, in which           you
request the opinion   of this department   on the question set          out
therein as follows:

“Under House Bill  20, Article I, Section         1, Paragraph   (n)   the
definition  of a Commercial Operator  is:

“IEvery person who is the driver      of a motor vehicle     designed   or
used for the transportation     of property,   including   all vehicles
used for deli,very   purposes,  while said ,vehicle    ia being used
for commercial    or delivery  purposes.’

“I would appreciate    an opinion     as to whether or not a person who
is a farmer raising    his farm produce and hauling        the produce
to market will   be classified      as a commercial   operator  or an
operator.  For example:        A farmer raising   watermelons   who hauls
his truck load of watermelons        to the market.”

House Bill No. 20, Acts of the Forty-seventh         Legislature,    1941,
is the new Driver’s      License  Law anl the definition     you quote of
a commercial    operator    is set out in paragraph    (n) of Section   1
of Article   I.

We call your attention      to the marked similarity     between the
definition     of a commercial  operator  as defined   above and the
definition     of a commercial  motor vehicle   as defined    in the Motor
Vehicle    Registration  Law, namely, Article    6675a-l(i)    of Vernon’s
Honorable     Homer Garrison,       Jr.,        Director,      page 2,        O-3560

Annotated    Civil     Statutes.    The latter           definition       reads    as
follows:

“1 Commercial motor vehicle 1 means any motor vehicle        other
than a motor cycle   designed    or used for the transportation     of
property,  including  every   vehicle  ,used for delivery  purposes.”

Apparently    the     Forty-third    Legislature     considered    a farmer who
hauls his own        produce to market as an operator           of a commercial
motor vehicle        because    said Legislature     passed Section     6a of
Article   6675a      of Vernon’s    Annotated    Civil   Statutes,   which pro-
vides   in part      as follows:

“When a commercial         motor vehicle      sought to be registered          and
used by the owner thereof           only in the transportation             of his
own poultry,     dairy,     livestock,      and farm products        to market,    or
to other points       for sale or processing,            or the transportation
ty the owner thereof          of laborers     from their place of residence,
and materials,      tools,     equipment and supplies,           without charge,
from the place of purchase             or storage,     to his own farm or ranch,
exclusively    for his own use or use on such farm the registra-
tion license     fee,    for the weight classifications              herein mentioned,
shall be fifty      per cent (50%) of the registration                 fee prescribed
for weight classifications             in Section     b(art.    667f;a-6),   of the
Act hereby amended; . . .’               (Underlining     ours)

Apparently    the Legislature       in defining   a commercial      operator,
which would of course        be an individual      operating    a commercial
motor ,vehicle,    had in mind a definition         similar    to that used
in the Motor Vehicle       Registration     Law. The definition         of the
term “commercial      operator ” in House Bill No. 20 contains            no
specific   exemption     of a farmer who is hauling         his own produce
to market.      It is the opinion      of this department       therefore     that
such farmer would be included          within   the legislative      definition
of a commercial      operator   set out in said House Bill          20, Article
I, Section    1, paragraph     (n).

                                                  Very      truly     yours

                                           ATTORNEYGENERALOF TEXAS

                                           s/    Billy      Goldberg

APPROVED JULY 22, 1941                     BY
s/ Grover Sellers                                             Billy     Goldberg
FIRST ASSISTANT                                                        Assistant
ATTORNEYGENERAL

BG: lh/cge

APPROVEDOPINION COMMITTEE
By BWB, Chairman